cc: Hon. Timothy C. Williams, District Judge
                     Stephen E. Haberfeld, Settlement Judge
                     Pengilly Law Firm
                     Herold & Sager/Las Vegas
                     Carraway & Associates
                     Cisneros & Marias
                     Lincoln, Gustafson & Cercos
                     Lemons, Grundy & Eisenberg
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA

                                                  2
(0) 190A